Citation Nr: 1007832	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  02-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Evaluation of allergic contact dermatitis, rated as 0 
percent disabling.

2.  Evaluation of miliaria rubra, rated as 0 percent 
disabling.

3.  Evaluation of posttraumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

4.  Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In an October 2004 rating decision, the RO granted service 
connection for miliaria rubra and allergic contact 
dermatitis, assigning noncompensable disability evaluations.  
The Veteran appealed the October 2004 rating decision and in 
March 2006, the Board remanded the case in order to accord 
the Veteran a video conference hearing.  A hearing was held 
before the undersigned in December 2006.

In a June 2007 decision, the Board denied the Veteran's 
claims for compensable disability evaluations for his 
service-connected miliaria rubra and allergic contact 
dermatitis.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Partial Remand to the Board 
(Joint Motion), the Court issued a May 2008 Order that 
vacated the Board's June 2007 decision to the extent that it 
denied compensable disability evaluations for the service-
connected miliaria rubra and allergic contact dermatitis. 




In a May 2009 remand, the Board found that the additional 
issues of entitlement to an increased evaluation for PTSD and 
entitlement to individual unemployability were properly 
before it.  The Board remanded all the claims to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

A preliminary review of the claims file indicates that the 
claims require additional development.  

The Board's May 2009 remand observed that in the Joint Motion 
the parties explained that the Board erred by not obtaining a 
medical examination in compliance with its duty to assist 
pursuant to 38 U.S.C. §§ 5103, 3.159, and that the Board's 
decision was insufficient in its reasons and bases.  
Consequently, in order to comply with the May 2008 Court 
order, the Board stated that the Veteran should be afforded 
an examination by a dermatologist at a time, if possible, 
when his service-connected skin conditions are active and at 
their most disabling.

The Board's May 2009 remand also noted that on a January 2008 
VA Form 9, the Veteran requested a video conference hearing 
with respect to the issues of entitlement to an increased 
evaluation for PTSD and individual unemployability.  As video 
conference and Travel Board hearings are scheduled by the RO, 
see 38 C.F.R. §§ 20.700, 20.704(a), the Board also remanded 
these issues.  

The AMC informed the Veteran in November 2009 correspondence 
that it was transferring his remanded appeal to his local VA 
(sic).  


In connection with the remand, the Veteran was provided a 
June 2009 duty to assist letter, and medical records from the 
Beaumont VA Outpatient Center were obtained.  Inexplicably, 
the remainder of the development requested by the May 2009 
remand has not been completed.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  Because the 
Board's May 2009 instructions were not fully complied with on 
remand, this case is not ready for appellate review and must 
be remanded for compliance with the prior remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for 
an examination with a dermatologist to 
determine the nature and severity of 
his service-connected miliaria rubra 
and allergic contact dermatitis.  To 
the extent possible, VA should attempt 
to schedule the examination during an 
active stage of the Veteran's skin 
conditions (according to the Veteran 
usually during the summer), 
particularly since skin conditions by 
their very nature tend to have active 
versus inactive stages.  See Ardison v. 
Brown, 6 Vet. App. 405 (1994).  The 
examination should include any 
diagnostic testing or evaluation deemed 
necessary.  All relevant evidence in 
the claims file must be reviewed and a 
thorough clinical examination 
conducted.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.




2.  In regard to the claims of 
entitlement to an increased evaluation 
for PTSD and entitlement to individual 
unemployability, the RO should take 
appropriate steps in order to schedule 
the Veteran for a video conference 
hearing with a Veterans Law Judge of 
the Board at the local office, in 
accordance with the request.  The 
Veteran should be notified in writing 
of the date, time and location of the 
hearing.  After the hearing is 
conducted, or if the Veteran withdraws 
the hearing request or fails to report 
for the scheduled hearing, the claims 
file should be returned to the Board, 
in accordance with appellate 
procedures.

3.  Thereafter, the RO should 
readjudicate the Veteran's claims for 
compensable disability evaluations for 
miliaria rubra and allergic contact 
dermatitis.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

